Citation Nr: 1024302	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  06-25 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and W.K.


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from February 1959 to January 
1960.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a February 2006 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Muskogee, Oklahoma.  These matters were previously before the 
Board in January 2010 and were remanded for additional 
development.

In June 2009 the Veteran testified at a RO hearing before a 
local hearing officer.  A note in the file reveals that the 
Veteran failed to appear for a September 2009 Board video 
hearing.


FINDINGS OF FACT

1.  There has been no demonstration of current hearing loss 
disability for VA purposes by competent clinical evidence of 
record.

2.  Tinnitus was not shown in service or within a year of 
discharge from service, and neither competent medical, nor 
competent and credible lay, evidence establishes a nexus or 
link between tinnitus and the Veteran's active service.

3.  The Veteran has no service-connected disability.


CONCLUSIONS OF LAW

1.  Hearing loss disability was not incurred in or aggravated 
by active service, and may not be presumed to have been so 
incurred or aggravated.  38 U.S.C.A. §§ 1101, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2009).

2.  Tinnitus was not incurred in or aggravated by active 
service, and may not be presumed to have been so incurred or 
aggravated.  38 U.S.C.A. §§ 1101, 1131, 1137, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2009).

3.  The criteria for entitlement to a TDIU have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340, 
3.341, 4.15, 4.16, 4.18, 4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

By correspondence dated in March 2005, June 2005, and January 
2010, the Veteran was informed of the evidence and 
information necessary to substantiate the claims, the 
information required of the appellant to enable VA to obtain 
evidence in support of the claims, the assistance that VA 
would provide to obtain evidence and information in support 
of the claims, and the evidence that should be submitted if 
there was no desire for VA to obtain such evidence.  In the 
January 2010 letter, the Veteran received notice regarding 
the assignment of a disability rating and/or effective date 
in the event of an award of VA benefits.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  As VCAA notice was not 
completed prior to the initial AOJ adjudication of the 
claims, such notice was not compliant with Pelegrini.  
However, as the case was readjudicated thereafter, there is 
no prejudice to the Veteran in this regard.  Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

Duty to Assist

The Veteran's service treatment and service personnel records 
are associated with the claims file, as are private and VA 
clinical records, and the Veteran's records from the Social 
Security Administration (SSA).  In accordance with 
instructions in the Board's January 2010 remand, in January 
2010 the Veteran was scheduled for a VA examination that was 
to address the medical matters raised by this appeal.  38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  A note in the file reveals that the Veteran failed 
to appear for the examination.

The Board finds that there has been substantial compliance 
with its January 2010 remand instructions.  D'Aries v. Peake, 
22 Vet. App. 97, 105 (2008).  The Veteran has not referenced 
any other pertinent, obtainable evidence that remains 
outstanding.  VA's duties to notify and assist are met, and 
the Board will address the merits of the claims.



Service connection is warranted if it is shown that a veteran 
has a disability resulting from an injury incurred or a 
disease contracted in active service, or for aggravation of a 
preexisting injury or disease in active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Service connection for hearing loss and tinnitus (as organic 
diseases of the nervous system) may be presumed, subject to 
rebuttal, if manifest to a compensable degree within the year 
after active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. § 3.307, 3.309.

If there is no evidence of a chronic condition during 
service, or during an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  

In each case where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service as 
shown by such veteran's service record, the official history 
of each organization in which such veteran served, such 
veteran's medical records, and all pertinent medical and lay 
evidence.  38 U.S.C.A. § 1154(a) (West 2002).

The threshold for normal hearing is from 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The 
determination of whether a veteran has a service-connectable 
hearing loss is governed by 38 C.F.R. § 3.385, which states 
that hearing loss will be considered to be a "disability" 
when the threshold level in any of the frequencies 500, 1000, 
2000, 3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385 (2009).

The Veteran asserts that he has hearing loss and tinnitus as 
a result of exposure to noisy aircraft while serving as a 
firefighter during service.  The Veteran's military 
occupational specialty was Apprentice Firefighter.

The service treatment records contain no complaints or 
treatment related to hearing loss or tinnitus.  

In the Veteran's January 1959 service entrance examination 
report, it was noted that the Veteran's ears were normal and 
that bilateral whisper test results were 15/15; there was no 
audiological testing.

In a September 1959 service "Records Physical" examination 
report, it was noted that the Veteran's ears were normal and 
that bilateral whisper test results were 15/15.  Audiometric 
findings (American Standards Associates (ASA) units as 
converted to International Standards Organization (ISO) 
units) were, in pertinent part, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
20
25
15
LEFT
30
25
20
20
20

In the Veteran's January 1960 service separation examination 
report, it was noted that the Veteran's ears were normal and 
that bilateral whisper test results were 15/15.  The Veteran 
indicated that he had ear, nose, or throat trouble on the 
corresponding Medical History Report; the Veteran did not 
specify the nature of the reported ear, nose, or throat 
trouble.  Audiometric findings (American Standards Associates 
(ASA) units as converted to International Standards 
Organization (ISO) units) were, in pertinent part, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
25
35
30
LEFT
25
20
25
20
15

In the Veteran's May 1963 Reserve enlistment examination 
report, it was noted that the Veteran's ears were normal and 
that bilateral whisper test results were 15/15.  The Veteran 
indicated that he had ear, nose, or throat trouble on the 
corresponding Medical History Report; he stated that he had 
undergone a tonsillectomy at age 16.  Audiometric findings 
(American Standards Associates (ASA) units as converted to 
International Standards Organization (ISO) units) were, in 
pertinent part, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
0
5
10
Not 
tested
LEFT
10
0
5
5
Not 
tested

I.  Hearing Loss

The evidence clearly reveals that the Veteran had clinically 
significant change in hearing ability during service, even 
showing right ear hearing loss "disability" for VA 
purposes.  However, the Veteran's hearing was basically 
normal on his May 1963 reserve enlistment examination.  
Further, the record is absent for any competent clinical 
evidence showing that the Veteran has current left or right 
ear hearing loss "disability" for VA purposes.  38 C.F.R. § 
3.385.  Absent evidence of a current disability, an award of 
service connection is not appropriate.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).

II.  Tinnitus

While the record contains no diagnosis of tinnitus, the 
Veteran is competent to report that he experiences ringing in 
his ears which is the clinical feature of tinnitus.  Charles 
v. Principi, 16 Vet. App. 370, 374-75 (2002).  However, the 
Board again notes that service treatment records contain no 
complaints or treatment related to tinnitus.  Further, the 
Board can find no instances of the Veteran reporting 
complaints related to tinnitus in the VA and private medical 
records associated with the claims file.  Thus, even assuming 
that the Veteran has tinnitus, tinnitus was not shown in 
service, and no health professional has linked such a 
disability to service.  As such, service connection for 
tinnitus is not warranted.

Conclusion to hearing loss and tinnitus claims

The Board here again notes that the hearing loss and tinnitus 
claims were remanded by the Board in January 2010 for the 
specific purpose of affording the Veteran a VA audiological 
examination.  While evidence favorable to his claim may have 
been obtained, the Veteran failed to appear for the 
examination.

The Veteran is competent to report having sustained acoustic 
trauma during his active service, and as such is consistent 
with the circumstances of his service, such assertions are 
deemed to be credible.  The Board notes that the Veteran is 
competent to provide testimony and statements concerning 
factual matters of which he has first hand knowledge (i.e., 
experiencing or observing noise exposure, tinnitus and 
hearing loss problems during or after service).  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Washington v. Nicholson, 
19 Vet. App. 362 (2005).  Further, under certain 
circumstances, lay statements may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability, or symptoms 
of disability, susceptible of lay observation.  Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran is not competent, however, to say that any loss 
of hearing acuity experienced in service was of a chronic 
nature to which current disability may be attributed, or that 
current hearing loss disability and/or tinnitus are 
etiologically related to acoustic trauma in service.  A 
layperson is generally not deemed competent to opine on a 
matter that requires medical knowledge, such as the question 
of whether a chronic disability is currently present or a 
determination of etiology.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

With regard to tinnitus, the Board finds that the Veteran's 
assertions as to continuity of symptomatology of tinnitus 
since service are less than credible (See Curry v. Brown, 7 
Vet. App. 59, 68 (1994) (noting that contemporaneous evidence 
has greater probative value than history as reported by the 
veteran).  In this regard, the Board notes that it appears 
that the Veteran never complained of such a problem on the 
numerous private and VA records associated with the claims 
file.

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence weighs against the 
claims, that doctrine is not applicable.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49, 53-56 (1990).

III.  TDIU

A total rating for compensation purposes based on individual 
unemployability (TDIU) may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 
4.16(a) (2009).  In exceptional circumstances, where the 
veteran does not meet the aforementioned percentage 
requirements, a total rating may nonetheless be assigned upon 
a showing that the individual is unable to obtain or retain 
substantially gainful employment by reason of service-
connected disabilities.  38 C.F.R. § 4.16(b).

The Veteran is not service-connected for any disability.  As 
such, entitlement to a TDIU is not warranted.




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to a TDIU is denied.




____________________________________________
U.R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


